UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6077


GERALD WAYNE TIMMS,

                Plaintiff – Appellant,

          v.

WARDEN TRACY JOHNS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03210-BO)


Submitted:   May 19, 2014                 Decided:   June 10, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Wayne Timms, Appellant Pro Se. Denise Walker, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald Wayne Timms appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Timms v. Johns, No. 5:10-ct-03210-BO (E.D.N.C.

Dec. 13, 2013).      We deny Timms’ motion to appoint counsel.            We

dispense    with    oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2